Name: 95/231/EC: Commission Decision of 20 June 1995 relating to protection measures concerning trichinosis
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  health;  cooperation policy;  agricultural policy;  trade
 Date Published: 1995-07-05

 Avis juridique important|31995D023195/231/EC: Commission Decision of 20 June 1995 relating to protection measures concerning trichinosis Official Journal L 154 , 05/07/1995 P. 0021 - 0021COMMISSION DECISION of 20 June 1995 relating to protection measures concerning trichinosis (95/231/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 thereof, Whereas the Commission has adopted Directive 94/59/EC (2), amending for the third time the Annexes to Council Directive 77/96/EEC on the examination for Trichinae (Thrichinelle spiralis) upon the importation from third countries of fresh meat derived from domestic swine; Whereas Directive 77/96/EEC, as amended takes into account the situation as regards trichinosis in horse meat; Whereas in the light of general guarantees existing on 1 January 1995, Commission Decision 94/60/EC of 31 January 1994 relating to protection measures concerning trinichinosis (3) shall be repealed on the same date; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Decision 94/60/EC is repealed. Article 2 Member States shall amend the measures which apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States Done at Brussels, 20 June 1995. For the Commission Franz FISCHLER Member of the Commission